UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 16, 2010 PremierWest Bancorp (Exact Name of Registrant as specified in its charter) Oregon (State or other jurisdiction of incorporation) 000-50332 (Commission File Number) 93 - 1282171 (IRS Employer Identification No.) 503 Airport Road, Medford, Oregon 97504 Address of Principal Executive Office Registrant's telephone number including area code 541-618-6003 (Former name or former address, if changed since last report) Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Financial Statements and Exhibits. (a) On December 16, 2010, PremierWest Bancorp held a special meeting of shareholders. (b) At the special meeting, shareholders approved each of the following matters (with the votes on each matter as set forth below): MATTER VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES Proposal 1 – To approve a one-for-five reverse stock split 72,802,180 10,164,335 555,026 - Proposal 2 – To approve a one-for-ten reverse stock split 72,223,993 10,259,916 1,037,632 - Proposal 3 – To approve a one-for-fifteen reverse stock split 69,590,600 12,975,147 955,794 - Proposal 4 – Adjournment of meeting, if necessary 74,635,487 7,641,526 1,244,528 - Shareholders approved three proposed exchange ratios for a reverse stock split. The Board of Directors, in its sole discretion and without the need for any further action on the part of shareholders, will determine prior to the date of our 2011 annual meeting of shareholders whether to effect a reverse stock split. If the Board determines to effect a reverse stock split, the Board will elect one of the three approved exchange ratios.
